DANIEL WIEN, Defendant Below, Appellant,
v.
MARIANNE GOULD, Plaintiff Below, Appellee.
No. 573, 2008.
Supreme Court of Delaware.
Submitted: April 15, 2009.
Decided: April 21, 2009.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
CAROLYN BERGER, Justice
This 21st day of April 2009, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned in the June 27, 2007 decision by the Court of Common Pleas, which was affirmed by the Superior Court in its Order of October 27, 2008;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.